Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
27, 2021.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00084-CV



                   IN RE CHRISTOPHER DUPUY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-21544

                         MEMORANDUM OPINION

      On Tuesday, February 16, 2021, relator, Christopher Dupuy, filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Latosha Payne, presiding judge of the 55th District Court of Harris County, to
vacate her order denying the relator’s motion to dismiss the underlying case for
want of prosecution and dismiss the case without prejudice.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Justices Wise, Jewell, and Zimmerer.




                                        2